           Case 2:20-cv-00627-RSM-JRC Document 13 Filed 06/02/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MARIO D. CHORAK,
                                                             CASE NO. 2:20-cv-00627-RSM-JRC
11                             Plaintiff,
                                                             ORDER GRANTING STIPULATED
12              v.                                           MOTION TO EXTEND TIME TO
                                                             FILE ANSWER
13      HARTFORD CASUALTY INSURANCE
        COMPANY,
14
                               Defendant.
15

16          This matter is before the Court on referral from the District Court. See Dkt. 7. The

17   parties have filed a stipulated motion to extend the time for defendant to respond to the

18   complaint. See Dkt. 12. The Court finds good cause to grant the stipulated motion and extends

19   the deadline for defendant to respond to plaintiff’s complaint by 30 days, until July 13, 2020.

20          Dated this 2nd day of June, 2020.

21

22
                                                          A
                                                          J. Richard Creatura
23
                                                          United States Magistrate Judge
24

     ORDER GRANTING STIPULATED MOTION TO
     EXTEND TIME TO FILE ANSWER - 1
